SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2016 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF n ° 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Minutes of the Board of Directors Meeting held on September 26, 2016 1. Date, Time and Place : On September 26, 2016, at 8:30 a.m., at the Company’s headquarters at Avenida das Nações Unidas 8.501, 19º andar. 2. Call Notice and Attendance : As all members of the Company’s Board of Directors attended the meeting, the summoning was dismissed and the instatement and approval of the quorum were verified. 3. Presiding Board : Chairman Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 4. Resolutions: The following was resolved, unanimously and without any restrictions, by all attending members of the Board of Directors : 4.1. In view of the Statement of Acknowledgment and Commitment executed with the Federal Public Prosecutor’s Office and ratified by the Judge of the 10 th Federal Court of the Judiciary Section of the 1 st Region Federal Regional Court in accordance with proceedings nºs 37357-72.2016.4.01.3400, 37374-11.2016.4.01.3400 and 54446-11.2016.4.01.3400, as evidenced through notice received on this date, as attached hereto, from legal representatives of Mr. Maurício Marcellini Pereira , Brazilian citizen, divorced, business administrator, identity card (RG) nº 19434, issued by CRA/MG, individual taxpayer’s register (CPF/MF) nº 838.823.836-15, the provisional remedies applicable to him were adjourned, especially referring to “suspending all and any activity in the financial and capital markets, as well as suspending the performance of any position or managerial duty at company or corporate group ”. Therefore, Mr. Maurício Marcellini Pereira will resume the duties of his office at the Company’s Board of Directors, whose temporary suspension had been recorded pursuant to the minutes of the Board of Directors meeting held on September 15, 2016. 4.2. It is recorded that Mr. Maurício Marcellini Pereira will not resume his duties as member of the Company’s Audit Committee until the conclusion of the ongoing proceedings described above, keeping Mr. Odair Garcia Senra , Brazilian citizen, widower, civil engineer, identity card (RG) nº 3.259.126, issued by SSP/SP, individual taxpayer’s register (CPF/MF) nº 380.915.938-72, resident and domiciled in the City and State of São Paulo, with office in the City and State of São Paulo, at Avenida das Nações Unidas, nº 8.501, 19° andar, CEP 05425-070 as a member of the Company’s Audit Committee , with term of office to expire on May 4, 2018. 4.3. Finally, these minutes register the commitment undertaken by Mr. Maurício Marcellini Pereira , readmitted herein, of keeping the Company’s Board of Directors informed on any update referring to the proceedings nºs 37357-72.2016.4.01.3400, 37374-11.2016.4.01.3400 and 54446-11.2016.4.01.3400, and these minutes state that referred proceedings are not connected with the Company, neither directly nor indirectly. 5. Closing : With no further matters to be discussed, these minutes were read, approved and signed by the attending board members. Signatures : Odair Garcia Senra (Chairman), Renata de Carvalho Fidale (Secretary). Board members : Odair Garcia Senra, Cláudio José Carvalho de Andrade, Francisco Vidal Luna, Guilherme Affonso Ferreira, José Écio Pereira da Costa Júnior and Rodolpho Amboss. I certify that this is a true copy of the minutes drawn up in the appropriate book. Renata de Carvalho Fidale Secretary B
